Citation Nr: 1611363	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-46 703 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York


THE ISSUE

Entitlement to increases in the staged (30 percent prior to January 5, 2010 and 50 percent from January 5, 2010 to September 17, 2014) ratings for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 2004 to May 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the New York, New York RO, which in pertinent part granted service connection for PTSD, rated 30 percent.  In April 2010, a Decision Review Officer hearing was held at the RO.  An interim [May 2010] rating decision granted a 50 percent rating for PTSD effective January 5, 2010.  In February 2013, a videoconference hearing was held before an Acting Veterans Law Judge; because a transcript of the hearing was not possible due to a recording malfunction, the Veteran was afforded the opportunity to have another hearing before the Veterans Law Judge who would decide the case.  He opted for such hearing, and a videoconference hearing was held before the undersigned in June 2014.  A transcript of the hearing is associated with the record.  In August 2014, the Board remanded the matter for additional development.

Pursuant to the Board's August 2014 remand, the Veteran was afforded a new VA examination.  Based on the results of that examination, a September 2015 rating decision granted an increased rating of 100 percent for PTSD effective September 17, 2014, the date of the examination.  The Veteran has not expressed disagreement with the effective date of that award.  The issue is characterized, as stated, to reflect that from September 17, 2014, the matter of the rating for PTSD is moot.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon close review of the expanded record, the Board finds that further development of the evidence is required to comply with VA's duty to assist the Veteran.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  

At the June 2014 Board hearing, the Veteran described an incident the previous year when he was yelling in the street, was arrested and placed in a police car, and began having a panic attack and hitting his head against the car window in an attempt to kill himself; he was sedated by paramedics and woke up in an emergency room.  

Updated VA treatment records (obtained pursuant to the Board's previous remand) show that in March 2013, the Veteran telephoned his treating social worker to report that he was arrested over the weekend and later sent to a hospital in Arcadia due to a panic attack.  He was drinking the night of the arrest, became claustrophobic in the police car and began banging his head.  He reported concerns about hospital bills.  In April 2013, he telephoned the social worker again to continue seeking assistance with ambulance and hospital bills related to the recent arrest and panic attack.

On September 2014 VA examination, the Veteran reported that he was arrested in March or April 2013 and feared that he was being taken captive; he reported that he blacked out and tried to kill himself by banging his head against a car.  

A close review of the record found that the records of the reported hospital treatment in March 2013 have not been associated with the record, and there is no evidence that such records were sought.  If available, they would be pertinent to this claim, and therefore, must be sought.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of private evaluation and/or treatment he has received for his psychiatric disability prior to September 17, 2014 (specifically including the hospital where he was treated following his arrest and panic attack in March 2013), and to provide authorizations for VA to secure the complete clinical records of all such treatment and evaluations.  The AOJ should secure for association with the record the complete clinical records outstanding from all providers identified.

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

